OFFICE     OF   THE     ATTORNEY       GENERAL     OF   TEXAS
                                   AUSTIN




Honorable    M. a. nor&an, cha1rzlm
Approprlat   ions Coomtttee
aouae of Reprerrentatlves
AIM tin,   Texas




            You    have   eubmitt                        oaslderatfm         tlouse
ii111 30. 157 by C                                         opriatioa  of $1,057.7L3
to pay par diem a                                          curred by the alar
neenbers 02 the                                          la attending   board
meeting8    held   1                                       of   July   and    hu&ust,
                                                          tar that     the regular
approprlatiow

                                                ion U88 obtained        by the board


                                      ur requeat that some doubt exists
                                      e, or some of the members thareof,
                              ure can legally u&e this approprlatio!b
                              h&her  there is any conrtltutlooal  provl-
                              approprlatloa.



reads   aa follows:

              “The members of the State Board Of Educa-
        tloa, created by this Act, aball be paid ‘Pea Ml-
        lars per day vheo In actual attaadaace upon Board
IiOuOrable M. 8. Morgan, page 2



       tbeetlngs, aud shall be eatitled   to actual trav-
       eling aud other necessary expenaee incurred f.u
       the discharge    of their duties.  Each member shall
       take ,the coastltutlonal   oath of office.*

               Article  III,   seotloo   44,   of t&e Coustitutloa     of Texas,
provides,      la partr

              *The Leglalature    . . . shall not . . . graot
       b ylpproplatioua      or otherwise,  any ausouut of
       moaeJ out of the Treaaurp of the Ytate to cay
       lndlvldual,    on a clelm, real or pretended,    vheu
       the   aame &all   not have baea prorlded for by pre-
       existing    law.  . . .*

              The Suprerae Cwwt OS TeXad, la Fort Worth Cavalry
Club   v.   Sheppard, 83 S. Y. (24) 660, said;

               ‘It,is asttled    aa the lav of this 3tate that
       uuder   the piovlslons     of section 44 of article      3
       of our State Couatltutlon,        the Legislature     la
       prohibited    from epproprlatlq       state aoaey to my
       ~lrrdlvldual~    on any claim,    unlees,    at the very
       time the approprlatlon       1s made, there la already
       in Porte scam pre-exlatlng        valid law couatitut-
       lug the claim the appropriatlou           1s rrmde to pay a
       legal and valid obligation        against the atate.
                Pinally,    It 1s settled    that br legal ob-
       i$a;loo     ts meant   such an obligation       as vould
       form the bash       of a Judgment against the lrtate
       iu a court of competent jurisdiction,            lo the event
       the Leglrlature      should permit it to be sued.”
       Auatlo Hat ional Bank v. Sheppard (Tea. Coa. App.
       oplaioa adopts@ by Suprsme court),           l23 Tex. 272,
       71 5. U. (2d) 242; Austlu gatlonsl           Bank v. Sbep-
                     Corn. App. opimion adopted b Supreme
                  123 Tex. 2b0, 71 3. Y. (2d) 24 iI 1 CorSiC8M
       Cottou’bkills     Y. 3heppard (Tex.     Cola, App, 0,pialon
       ado ted by Supreae Court),        123 Tex. 352, 71 3. Ii.
        (2dp 247; llchols     v . Ytate   11 Tex. Civ; Ppp. 327,
       32 Y. Y. 452 (urlt refusedjj         State v. Alderman
       (Tex. clv. ~pp.) 163 9. Y. 1020 (vrlt refused);
       Sate Y. Wlleon, 71 Tex. 291, 9 3. Y. 155.
        .   ’

.   _




BoQorable                 n. B. Morgan, page 3



             Ia view of the f oregolag authmltles, tt is our
oplalon that    Article 2675b-10 la a pre-existing law wlthln
the meaning of Article    III, Sectioo 44, of the Constitution,
and that fiouse Bill No. 157 does not contravene said sectloa.

            We have also considered   said Bill in c.anectl.on
vlth Article   III, Section $9, of the Coostltutlon,    vhlch ln-
hlblts the creatSoa    of a debt, except for certain   stated pur-
poses, and it 18 our oplnloa that the expeadltures      herein ln-
rolved did not create a “debt” agafnst the State of Texas
ulthln the meanlog of that term as used la the Constitution.

          You are further advised that we irnov of uo constl-
tutloaal provlsloo  uhlch would pevent   the Legislature     from
lawfully making the contenplated approprlatlon     provided for
ia aouse Bill Ho. 157.   The fact. that uo deficiency    authorlza-
tlon was obtained from the Goveruor as provided for la Arti-
cle 4351, Veroon’s Annotated Civil jtatutes,     Is lmmterlal,
alms Article   2675b-10 a~uthorlted the members of ths Board to
incur the expeasea aad obligates   the State to pay the sam as
well a8 their per diem.

                          Ye are eaclosl.ng               herewith    aouse Bill    Ho. 157       and
Judge               k‘atklns’           letter.

                          ‘Prustfng           that   ve   have satisfactorily       ansrered          your
inquiry,                ve are
                                                                          Yours    very   truly
                                                                     ATT~FWEIGENEBALOF TE;XPS
                .
                                 .~./
                         .-                                          BY
                            .I
                        _...d
                                                                                   . C. Davis,          Jr.
                                                                                          Assisiant
JCD:db

Enclo8ures